Citation Nr: 1129795	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a compensable rating for herpes genitalia. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a dystonic head tremor. 

5.  Entitlement to service connection for a dystonic head tremor. 

6.  Entitlement to service connection for a respiratory disorder (claimed as asthma, bronchospasms, chronic obstructive pulmonary disease (COPD), asbestosis, and pulmonary fibrosis). 

7.  Entitlement to service connection for recurrent muscle pain, to include polymyalgia rheumatica and myofascial pain syndrome. 

8.  Entitlement to service connection for peripheral vascular disease (PVD) of the lower extremities, to include as secondary to service-connected diabetes mellitus.  

9.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:          Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and December 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2007, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Board's Central Office in Washington, D.C.  A transcript of this hearing is of record. 

The Veteran's claims were previously before the Board in January 2008 at which time they were remanded for additional development.  The case has now returned to the Board for further appellate action. 

When the case was previously before the Board, the claim for entitlement to service connection for recurrent muscle pain was characterized as service connection for polymyalgia rheumatica.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for recurrent muscle pain, to include polymyalgia rheumatic.

In an October 2010 rating decision, service connection for a psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD), peripheral neuropathy of the bilateral upper extremities, and gastroesophageal reflux disease (GERD) was granted.  The Board finds that this decision satisfies the Veteran's appeal with respect to the claims for entitlement to service connection for peripheral neuropathy with ulnar neuropathy of the upper extremities, a psychiatric disorder, dyspepsia, and a lower bowel syndrome.  The Board notes that in several statements to VA, the Veteran clarified that the claimed condition "lower bowel syndrome" was currently diagnosed as GERD.  Thus, the claims for entitlement to service connection for peripheral neuropathy with ulnar neuropathy of the upper extremities, a psychiatric disorder, dyspepsia, and a lower bowel syndrome are no longer before the Board as the grant of service connection in the October 2010 rating decision represents a full grant of the benefits on appeal. 

In its January 2008 decision, the Board referred the issues of entitlement to service connection for coronary artery disease and erectile dysfunction to the Agency of Original Jurisdiction (AOJ) for the appropriate action.  The record does not reflect that any development or adjudication has taken place with respect to these claims and they are therefore not currently before the Board.  They are once again referred to the AOJ for appropriate action. 
The reopened claim for entitlement to service connection for dystonic head tremor and the claim for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 21, 2009, the Veteran manifested peripheral neuropathy of the right lower extremity that more nearly approximated moderate than severe.

2.  For the period beginning September 21, 2009, the Veteran has manifested peripheral neuropathy of the right lower extremity that more nearly approximates severe incomplete paralysis of the external popliteal nerve than complete paralysis.

3.  For the period prior to September 21, 2009, the Veteran manifested peripheral neuropathy of the left lower extremity that more nearly approximated moderate than severe.

4.  For the period beginning September 21, 2009, the Veteran has manifested peripheral neuropathy of the left lower extremity that more nearly approximates severe incomplete paralysis of the external popliteal nerve than complete paralysis.

5.  The Veteran's herpes genitalia has not been productive of outbreaks that most nearly approximate dermatitis or eczema involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, and has not required intermittent systemic therapy.

6.  The claim for service connection for a dystonic head tremor was denied in a September 2002 unappealed rating decision; that decision is final.

7.  The evidence received since the September 2002 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

8.  A chronic respiratory disorder, diagnosed as chronic fibrosis and COPD, was incurred as a result of asbestos exposure during active duty service.  

9.  A chronic disability manifested by recurrent muscle pain, currently diagnosed as myofascial pain syndrome, was incurred secondary to service-connected PTSD.

10.  The Veteran does not have PVD of the lower extremities.  


CONCLUSIONS OF LAW

1.  For the period prior to September 21, 2009, the schedular criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2010).

2.  For the period beginning September 21, 2009, the schedular criteria for a 30 percent rating, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521.

3.  For the period prior to September 21, 2009, the schedular criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521.

4.  For the period beginning September 21, 2009, the schedular criteria for a 30 percent rating, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521.
5.  The schedular criteria for a compensable rating for herpes genitalia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code7806.

6.  Subsequent to the final September 2002 rating decision, new and material evidence has been received to reopen service connection for a dystonic head tremor.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

7.  Service connection for a respiratory disorder, diagnosed as chronic fibrosis and COPD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  A chronic disability manifested by recurrent muscle pain, currently diagnosed as myofascial pain syndrome, is the result of service-connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

9.  PVD of the lower extremities was not incurred or aggravated by active duty service and is not etiologically related to a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Peripheral Neuropathy of the Lower Extremities

Service connection for peripheral neuropathy of the lower extremities was granted in the December 2004 rating decision on appeal.  Initial 10 percent evaluations were assigned for each lower extremity effective October 13, 2004.  The Veteran contends that increased initial ratings are warranted as his disability has been productive of pain and numbness in the legs and has also caused an unsteady gait.  

Peripheral neuropathy is a disability involving a neurological disorder and is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran's peripheral neuropathy is currently rated as 10 percent disabling for each lower extremity under Diagnostic Code 8521, pertaining to impairment of the external popliteal nerve (common peroneal).  Under this diagnostic code, a 10 percent evaluation is assigned for mild incomplete paralysis of the external popliteal nerve.  Increased 20 and 30 percent evaluations are assigned for incomplete paralysis that is moderate or severe, respectively.  A maximum 40 percent evaluation is assigned for complete paralysis of the external popliteal nerve with foot drop and slight droop of the first phalanges of all the toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes is lost; abduction of the foot is lost, adduction is weakened; anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The Board finds that staged ratings are appropriate in this case to evaluate the Veteran's peripheral neuropathy of the lower extremities.  For the period prior to September 21, 2009, the Veteran's disability most nearly approximated moderate impairment of each lower extremity and increased 20 percent ratings are warranted for both sensory and some vibratory impairment.  In May 2004, during an appointment with his private physician, the Veteran reported that he experienced numbness from the waist down, and an October 2004 nerve conduction study confirmed the presence of sensory neuropathy.  During a neurological examination conducted at the time of the nerve conduction study, he manifested diminished sensation to light touch and decreased knee jerks.  The Veteran also demonstrated decreased vibratory sense of the lower extremities during a November 2004 VA examination.  During the May 2007 hearing, he complained of pain, numbness, and tingling in his legs.  Although the Veteran had some loss of knee jerks, during this period his impairment was predominantly sensory in nature and the Board finds that his peripheral neuropathy most nearly approximated an increased 20 percent evaluation under Diagnostic Code 8521 for each lower extremity.

For the period beginning September 21, 2009, the Board finds that a 30 percent evaluation is warranted for each lower extremity for severe peripheral neuropathy under Diagnostic Code 8521.  The evidence during this period establishes the presence of worsening neurological impairment to include loss of sensory, vibratory, and motor function.  Upon VA examination in September 2009, the Veteran manifested a marked decrease in vibratory sense in the ankles and was diagnosed with diffuse motor and sensory polyneuropathy.  There was also objective evidence of functional impairment, as the Veteran was wobbly when standing on each leg and had great difficulty with heel gait.  Similarly, the Veteran had diminished sensation to pain/pinprick, light touch, and vibration during the August 2010 VA examination.  His legs showed mild generalized wasting with muscle atrophy.  The examiner noted the presence of neuritis and neuralgia and concluded that the Veteran's peripheral neuropathy had progressively worsened during the claims period.  Thus, increased 30 percent evaluations are warranted for each lower extremity for the period beginning September 21, 2009 for symptoms that most nearly approximate severe incomplete paralysis.  

A rating in excess of 30 percent is not warranted at anytime as there is no evidence of complete paralysis of the external popliteal nerve.  The Veteran has not manifested foot drop, and while sensory perception was decreased in the lower extremities upon VA examinations in September 2009 and August 2010, anesthesia did not cover the entire dorsum of the foot and toes.  Furthermore, none of the Veteran's examining physicians have identified limitations to motion of the foot or toes associated with his peripheral neuropathy.  Therefore, a maximum 40 percent evaluation is not warranted for either of the lower extremities at anytime during the claims period.  


Herpes Genitalia

Service connection for herpes genitalia was granted in a November 1969 rating decision with an initial noncompensable evaluation assigned effective August 24, 1968.  The December 2004 rating decision on appeal continued the noncompensable rating.  The Veteran testified in May 2007 that a compensable rating was warranted for his herpes as he experienced an outbreak of blisters on his body and groin approximately once a year.  

The Veteran's herpes is rated by analogy to dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic code, dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  In this case, it is clear that the Veteran's herpes has not resulted in disfigurement to the head, face, or neck, and has not manifested any permanent skin markings such as a scar.  Thus, the Board finds that it is most properly rated under the criteria provided in Diagnostic Code 7806.

Diagnostic Code 7806 provides for a noncompensable evaluation for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  A compensable 10 percent evaluation is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board finds that a compensable rating is not warranted for the Veteran's herpes at anytime during the claims period.  Although he testified in May 2007 that he experienced outbreaks of the disease approximately once a year that required treatment with medication, VA and private medical records are wholly negative for any treatment pertaining to herpes.  An April 2004 urological examination at the VAMC did not disclose the presence of any herpes lesions, and the Veteran has never reported experiencing any herpes outbreaks to his health care providers.  There have also been no objective manifestations of herpes noted on any of the VA examinations conducted throughout the claims period.  In any event, it is clear that the Veteran's herpes has not most nearly approximated a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  In addition, there is no objective indication that the Veteran's herpes has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at anytime during the claims period.  The Board has considered the Veteran's reports of treatment and symptoms of herpes, but finds that the objective evidence outweighs his subjective reports provided for compensation purposes.  A compensable schedular rating for herpes genitalia is therefore denied.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's peripheral neuropathy of the lower extremities is manifested by symptoms such as pain, numbness, and motor impairment.  These manifestations are contemplated by the rating criteria.  In addition, the Veteran's herpes genitalia has not been productive of any objective symptomatology during the claims period.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


Claim to Reopen

Service connection for a dystonic head tremor was initially denied by the RO in an unappealed September 2002 rating decision.  The RO found that the evidence of record, including reports of VA examinations conducted in May 1995 and August 2002, established that the Veteran's head tremor was due to nonservice-connected torticullis.  The RO also noted that the evidence did not establish that the head tremor was incurred or aggravated during the Veteran's active duty service.  The Veteran did not appeal the September 2002 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for an application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a dystonic head tremor before reaching the merits of the claim.

The evidence received since the September 2002 rating decision includes statements from the Veteran linking his current head tremor to herbicide and chemical exposure during active duty service.  Although the Veteran is not himself competent to provide a medical diagnosis in support of his claim, a private physician has provided statements dated in January 2005 and February 2008 that note a possible link between the Veteran's Agent Orange exposure and his tremor.  Furthermore, the Veteran's spasmodic torticullis (and the associated head tremor) was characterized by a September 2009 VA examiner as connected to service.  This evidence pertains to an element of service connection that was previously lacking (i.e., a nexus between the Veteran's current disability and active duty/herbicide exposure) and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for entitlement to service connection for a dystonic head tremor is warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2010); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects.  As the Veteran's claims for service connection were received prior to the effective date of the amended regulation, the Board will apply the old version of the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).


Respiratory Disability

The Veteran contends that service connection is warranted for a chronic respiratory disability as it was incurred due to asbestos exposure during active duty service.  There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

In Dyment v. West, 13 Vet. App. 141, 145   (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  In short, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988). 

The record establishes that the Veteran has been diagnosed with respiratory disorders associated with asbestos exposure.  A May 2004 chest X-ray and CT established the presence of pulmonary scarring and calcified nodules characterized as asbestos-related changes.  Similarly, the Veteran was diagnosed with chronic fibrosis and COPD secondary to asbestosis by the September 2010 VA examiner.  The VA examiner also provided an opinion in favor of the Veteran's claim by finding that the diagnosed respiratory conditions were at least as likely as not secondary to the Veteran's reported asbestos exposure during military service. Thus, the central issue in this case is whether the Veteran was exposed to asbestos during active duty service.  

Service records are negative for specific documentation that the Veteran was exposed to asbestos, but his DD-214 indicates that he served during active duty as a water and waste specialist.  Personnel records submitted by the Veteran note that his duties in this position included operating sewage lift stations and a demineralization plant.  The Veteran also testified in May 2007 that his duties included repairing water lines that contains asbestos.  VA's Manual provides that some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part VI, Subpart ii, Chapter 2, Section C, Paragraph 9(f).  As the Manual documents the existence of asbestos in pipe products, it is possible the Veteran was exposed to asbestos during active duty service. 

The record also documents possible post-service asbestos exposure.  During a February 2004 environmental registry examination conducted at the Iowa City VA Medical Center (VAMC), the Veteran reported that he was employed as a maintenance worker for the state of California from 1984 to 1987.  His duties included maintaining, operating, and servicing steam and water boilers, air compressors, and a chemical water treatment plant.  According to VA's Manual, such work is also known to be associated with asbestos exposure.  Id.  

As the record does not document with certainty if the Veteran's asbestos exposure took place during service, post-service, or both, the Board will resolve reasonable doubt in the Veteran's favor and find that he was exposed to asbestos during active duty.  As the record also contains evidence of current asbestos-related lung disease and a nexus between the Veteran's current disability and his in-service asbestos exposure, the Board finds that all the elements necessary for service connection are warranted and the claim is granted.  


Recurrent Muscle Pain

The Veteran contends that service connection is warranted for a chronic disability manifested by recurrent muscle pain.  Clinical records from the Peoria VAMC show that he was seen in January 1998 with complaints of aching muscles and joints.  At that time, he reported the pain began two months ago and a diagnosis of possible polymyalgia rheumatica was rendered.  The Veteran was prescribed Prednisone and in February 1998 was found to have improved.  His medical records continue to note a history of polymyalgia rheumatica until the August 2010 VA examination when his complaints of neuromuscular pain were attributed to myofascial pain syndrome.  In a November 2010 addendum medical opinion, the VA examiner confirmed the diagnosis of myofascial pain syndrome and noted that the record contained no biopsy, serologic, or nerve conduction test evidence of polymyalgia rheumatica.  The VA examiner also concluded that there existed a greater than 50 percent probability that the Veteran's myofascial pain syndrome was directly related to the his PTSD or depression. 

Service connection is provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  As noted above, service connection for PTSD was granted in an October 2010 rating decision.  The record contains evidence of a current chronic disability to account for the Veteran's complaints of recurrent muscle pain and competent medical evidence of a link between the disability and service-connected PTSD.  The Board therefore finds that the elements required for service connection on a secondary basis are met, and entitlement to service connection for recurrent muscle pain, currently diagnosed as myofascial pain syndrome, is granted.  


PVD

The Veteran contends that service connection is warranted for PVD of the lower extremities as it was incurred secondary to service-connected diabetes.  As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for PVD, the Board finds that evidence of record is against a finding that there is a current disease or disability. 

Service treatment records are negative for complaints or treatment pertaining to PVD.  The Veteran's lower extremities were normal at the examination for separation in August 1968, and while he complained of nocturnal leg cramps, there was no evidence of claudication.  The post-service medical evidence also does not establish the presence of PVD.  Upon VA examination in November 2004, the Veteran manifested no evidence of peripheral artery disease.  The VA examiner noted that the Veteran was at risk of PVD due to his history of tobacco abuse, but there were no current signs or symptoms of arterial disease.  Similarly, a list of diagnoses from the Veteran's private physician in January 2006 and March 2008 note only prophylactic (i.e., preventative) treatment for PVD.  

During the May 2007 hearing before the Board, the Veteran testified that he wore support stockings on his legs and had been told that he experienced low blood flow to his lower extremities.  In addition, he testified that he had never received a definitive diagnosis of PVD and had not undergone any objective testing for this condition.  Thus, the only evidence of the claimed disability are the Veteran's own statements. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PVD.  He is competent to identify and explain the symptoms that he observes and experiences, such as discoloration in his legs, but peripheral vascular or arterial disease requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The disability involves the blood vessels and arteries that circulate through the legs, and requires specialized medical training and expertise to properly identify it.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board also notes that the Veteran has not provided any specific allegations regarding his claimed PVD, other than to report discoloration in his legs during the May 2007 hearing and state that it is secondary to service-connected diabetes.  In addition, the Veteran has not reported any contemporaneous medical diagnoses of the condition and specifically testified that none of his health care providers have provided a definitive diagnosis of PVD.  

The evidence is therefore against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the claim for a dystonic head tremor and grant service connection for a respiratory disorder and recurrent muscle pain, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the granted claims, are not prejudicial to the Veteran.  

The appeals for entitlement to increased ratings for peripheral neuropathy of the lower extremities arise from disagreement with initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for an increased rating for herpes and service connection for PVD, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided in this case after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the November 2010 SSOC.  Therefore, any timing deficiency has been remedied

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran testified during the May 2007 Central Office hearing that he received treatment for PVD by a private podiatrist.  In a March 2008 letter, VA requested that the Veteran provide a medical release for the podiatrist to allow VA to obtain records of treatment on his behalf.  No response to this letter was received.  Similarly, in May 2009, VA asked that the Veteran provide a new medical release form for Graham Hospital as a previous release had expired.  No response was received from the Veteran.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim. Any failure to develop this claim rests with the Veteran himself.

The Board also finds that VA has complied with the January 2008 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was issued notice of VA's duties to notify and assist him in developing his claims in March 2008.  He was also provided adequate VA examinations and medical opinions addressing the current severity and etiology of his peripheral neuropathy, recurrent muscle pain, and respiratory disabilities.  The case was then readjudicated in November 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Peripheral neuropathy of the right lower extremity warrants a 20 percent rating for the period prior to September 21, 2009 and 30 percent thereafter; to this extent only, the claim is granted.  

Peripheral neuropathy of the left lower extremity warrants a 20 percent rating for the period prior to September 21, 2009 and 30 percent thereafter; to this extent only, the claim is granted.  

Entitlement to a compensable rating for herpes genitalia is denied.

As new and material evidence has been presented or secured, the claim of service connection for a dystonic head tremor is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a respiratory disorder, diagnosed as chronic fibrosis and COPD, is granted. 

Entitlement to service connection for a chronic disability manifested by recurrent muscle pain, currently diagnosed as myofascial pain syndrome, is granted.

Entitlement to service connection for PVD of the lower extremities, to include as secondary to service-connected diabetes mellitus, is denied.  


REMAND

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The record contains both lay and medical evidence that the Veteran's service-connected disabilities have significantly impaired his employment.  While the Court has determined that a claim for TDIU is part of the Veteran's claim for increased ratings currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In addition, the Board has determined that reopening of the claim for service connection for a dystonic head tremor is warranted.  Upon reopening of a claim, the Board is required to consider whether to proceed to de novo review.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when the Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration on the merits unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, the appellant has not submitted such a waiver.  The Board also finds that the Veteran would be prejudiced without initial RO review of the evidence of record.  Therefore, the reopened claim for entitlement to service connection for a dystonic head tremor must be returned to the originating agency for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to TDIU.  In addition, if the Veteran does not meet the schedular criteria for a grant of TDIU at anytime during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

2.  Adjudicate the reopened claim for entitlement to service connection for a dystonic head tremor with consideration of all the evidence of record. 

3.  If the benefits on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


